
	

114 S3035 IS: Maximizing Efficiency and Improving Access to Providers at the Department of Veterans Affairs Act of 2016
U.S. Senate
2016-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3035
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2016
			Mr. Heller (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to carry out a pilot program to increase the use of
			 medical scribes to maximize the efficiency of physicians at medical
			 facilities of the Department of Veterans Affairs.
	
	
		1.Short title
 This Act may be cited as the Maximizing Efficiency and Improving Access to Providers at the Department of Veterans Affairs Act of 2016.
		2.Pilot program on increasing the use of medical scribes to maximize the efficiency of physicians at
			 medical facilities of the Department of Veterans Affairs
 (a)In generalCommencing not later than 120 days after the date of the enactment of the Act, the Secretary of Veterans Affairs shall carry out a pilot program to increase the use of medical scribes to maximize the efficiency of physicians at medical facilities of the Department of Veterans Affairs.
 (b)DurationThe Secretary shall carry out the pilot program during the eighteen-month period beginning on the date of the commencement of the pilot program.
 (c)LocationsThe Secretary shall carry out the pilot program at not fewer than five medical facilities of the Department—
 (1)at which the Secretary has determined there is a high volume of patients; or (2)that are located in rural areas and at which the Secretary has determined there is a shortage of physicians and each physician has a high caseload.
				(d)Contracts
 (1)In generalIn carrying out the pilot program, the Secretary shall enter into a contract with one or more appropriate nongovernmental entities described in paragraph (2).
 (2)Appropriate nongovernmental entities describedAn appropriate nongovernmental entity described in this paragraph is an entity that trains and employs professional medical scribes who specialize in the collection of medical data and data entry into electronic health records.
				(e)Collection of data
 (1)In generalThe Secretary shall collect data on the pilot program to determine the effectiveness of the pilot program in increasing the efficiency of physicians at medical facilities of the Department.
 (2)ElementsThe data collected under paragraph (1) shall include the following with respect to each medical facility participating in the pilot program:
 (A)The average wait time for a veteran to receive care from a physician at such medical facility before implementation of the pilot program.
 (B)The average wait time for a veteran to receive care from such a physician after implementation of the pilot program.
 (C)The average number of patients that such a physician is able to see on a daily basis before implementation of the pilot program.
 (D)The average number of patients that such a physician is able to see on a daily basis after implementation of the pilot program.
 (E)The average amount of time such a physician spends on documentation on a daily basis before implementation of the pilot program.
 (F)The average amount of time such a physician spends on documentation on a daily basis after implementation of the pilot program.
 (G)The satisfaction and retention scores of each such physician before implementation of the pilot program.
 (H)The satisfaction and retention scores of each such physician after implementation of the pilot program.
 (I)The patient satisfaction scores for each such physician before implementation of the pilot program. (J)The patient satisfaction scores for each such physician after implementation of the pilot program.
 (K)The patient satisfaction scores for their health care experience before implementation of the pilot program.
 (L)The patient satisfaction scores for their health care experience after implementation of the pilot program.
					(f)Report
 (1)In generalNot later than 180 days after the commencement of the pilot program, and not less frequently than once every 180 days thereafter for the duration of the pilot program, the Secretary shall submit to Congress a report on the pilot program.
 (2)ElementsEach report required by paragraph (1) shall include the following:
 (A)The number of medical facilities of the Department that are participating in the pilot program. (B)With respect to each such medical facility, an assessment of the effects that participation in the pilot program has had on the following—
 (i)Maximizing the efficiency of physicians at such medical facility. (ii)Reducing average wait times for appointments.
 (iii)Improving access of patients to electronic medical records. (iv)Mitigating physician shortages by increasing the productivity of physicians.
 (C)All data collected under subsection (e). (D)Such recommendations as the Secretary may have with respect to the extension or expansion of the pilot program.
 (g)Medical scribe definedIn this section, the term medical scribe means a member of the medical team hired and trained specifically and exclusively to perform documentation in an electronic health record to maximize the productivity of a physician.
